 

Exhibit 10.23

 

EXHIBIT A

RELEASE AGREEMENT

This RELEASE AGREEMENT (this “Agreement”) dated October 13, 2016, is made and
entered into by and between Genco Shipping & Trading Limited (the “Company”),
and Peter C. Georgiopoulos (the “Former Director”).

WHEREAS, the Former Director has resigned effective October 13, 2016; and

WHEREAS, pursuant to the Separation Agreement between the Former Director and
the Company, dated October 13, 2016, (the “Separation Agreement”) it is a
condition precedent to the Company’s obligations to make certain payments under
Section 2 of the Separation Agreement and that Former Director executes and
delivers this Agreement.

NOW, THEREFORE, in consideration of the promises and mutual agreements contained
herein and in the Separation Agreement, the sufficiency and receipt of which is
hereby acknowledged, the Former Director agrees as follows:

1.        General Release and Waiver of Claims.

(a)In consideration for the benefits provided to Former Director under the
Separation Agreement (the “Consideration”), Former Director hereby releases and
forever discharges and holds the Company, subsidiaries of the Company,
affiliates of the Company and each officer, director, employee, partner (general
and limited), equity holder, member, manager, agent, subsidiary, affiliate,
successor and assign and insurer of any of the foregoing (collectively, the
“Releasees”) harmless from all claims or suits, of any nature whatsoever
(whether known or unknown), being directly or indirectly related to Former
Director’s service with the Company or the termination thereof, including, but
not limited to, any claims for notice, pay in lieu of notice, wrongful
dismissal, discrimination, harassment, severance pay, bonus, incentive
compensation, interest, any claims relating to Former Director’s service as with
the Company, through the date hereof. 

(b)This release includes, but is not limited to, contract and tort claims,
claims arising out of any legal restriction on the Company’s right to terminate
its employees and claims or rights under federal, state, and local laws
prohibiting employment discrimination, including, but not limited to, claims or
rights under Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1866, the Civil Rights Act of 1991; the Equal Pay Act; the Age Discrimination in
Employment Act of 1967 (“ADEA”), including the Older Workers Benefit Protection
Act of 1990; the Americans with Disabilities Act; the Employee Retirement Income
Security Act; the Worker Adjustment and Retraining Notification Act, and any
other federal, state, or local law (statutory or decisional), regulation or
ordinance (if and to the extent applicable and as the same may be amended from
time to time), or under any public policy, contract or tort, or under common
law; or arising under any policies, practices or procedures of the Releasees; or
any claim for wrongful discharge, breach of contract, infliction of emotional
distress, defamation; or any claim for costs, fees,





1

--------------------------------------------------------------------------------

 

 

or other expenses (including attorneys’ fees incurred in these matters), which
arose through the date Former Director executes this Agreement.

(c)Former Director acknowledges that the consideration given for this Agreement
is in addition to anything of value to which Former Director was already
entitled. 

(d)Former Director acknowledges that because this Agreement contains a general
release of all claims including under the ADEA, and is an important legal
document, he has been advised to consult with legal counsel of his own
choosing.  Former Director may take up to twenty-one (21) days to decide whether
to execute this Agreement, and he may revoke his signature by delivering or
mailing a signed notice of revocation to the Company at its corporate offices
within seven (7) days after executing it. 

(e)Notwithstanding the foregoing, this Agreement does not release (i) claims
which cannot be lawfully released, (ii) Former Director’s rights of
indemnification and directors’ and officers’ liability insurance coverage, if
any, to which he is entitled with regard to his service as a director of the
Company and (iii) claims with respect to the breach of any covenant to be
performed by the Company pursuant to this Agreement or any other claims arising
from actions or omissions occurring after the date of this Agreement.  Further,
the release contained herein does not, and shall not be construed to, release or
limit the scope of any existing obligation of the Company with respect to
payments to be made under Section  2 of the Separation Agreement.

(f)Former Director acknowledges that there is a risk that after signing this
Agreement he may discover losses or claims that are released under this
Agreement, but that are presently unknown to him.  Former Director assumes this
risk and understands that this Agreement shall apply to any such losses and
claims.  Former Director understands that this Agreement includes a full and
final release covering all known and unknown, suspected or unsuspected injuries,
debts, claims or damages which have arisen or may have arisen from any matters,
acts, omissions or dealings released herein.  Former Director acknowledges that
by accepting the Consideration, he assumes and waives the risks that the facts
and the law may be other than as he believes. 

2.        Nothing in this Agreement shall be construed to affect the independent
right and responsibility of the Equal Employment Opportunity Commission (“EEOC”)
to enforce the law; provided,  however, Former Director is barred from receiving
any monetary damages in connection with any EEOC proceeding concerning matters
covered by this Agreement to the fullest extent permitted by law.

3.        This Agreement shall not be construed as an admission by any of the
Releasees or the Former Director of any violation of any federal, state or local
law.

4.        FORMER DIRECTOR ACKNOWLEDGES THAT HE HAS BEEN ADVISED TO CONSULT WITH
AN ATTORNEY; THAT TO THE EXTENT HE HAS DESIRED, HE HAS AVAILED HIMSELF OF THAT
RIGHT; THAT HE HAS CAREFULLY READ AND





2

--------------------------------------------------------------------------------

 

 

UNDERSTANDS ALL OF THE PROVISIONS OF THIS AGREEMENT; AND THAT HE IS KNOWINGLY
AND VOLUNTARILY ENTERING INTO THIS AGREEMENT.

5.        Dispute Resolution.  Any dispute arising out of, under, pursuant to,
or in any way relating to this Agreement shall be governed by Section 5 of the
Separation Agreement.

6.        Miscellaneous

(a)Governing Law.  This Agreement and any and all claims arising out of, under,
pursuant to, or in any way related to this Agreement, including but not limited
to any and all claims (whether sounding in contract or tort) as to this
Agreement’s scope, validity, enforcement, interpretation, construction, and
effect shall be governed by the laws of the State of New York (without regard to
any conflict of law rules which might result in the application of the laws of
any other jurisdiction). 

(b)Construction.  There shall be no presumption that any ambiguity in this
Agreement should be resolved in favor of one party hereto and against another
party hereto.  Any controversy concerning the construction of this Agreement
shall be decided neutrally without regard to authorship.

(c)Counterparts.  This Agreement may be executed in any number of counterparts,
each of which so executed will be deemed to be an original, and such
counterparts will, when executed by the parties hereto, together constitute but
one agreement.  Facsimile and electronic signatures shall be deemed to be the
equivalent of manually signed originals.

(d)Modification; Waiver.  This Agreement may not be modified or amended except
in writing signed by the parties. 

(e)Entire Agreement.  This Agreement contains the entire agreement between the
parties with respect to the subject matter hereof; and this Agreement supersedes
all other agreements and drafts hereof, oral or written, between the parties
hereto with respect to the subject matter hereof.  No promises, statements,
understandings, representations or warranties of any kind, whether oral or in
writing, express or implied, have been made to Former Director to induce Former
Director to enter into this Agreement other than the express terms set forth
herein, and Former Director is not relying upon any promises, statements,
understandings, representations, or warranties other than those expressly set
forth in this Agreement.

 

[Signature page to follow]

 

 



3

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first set forth above.

 

 

 

 

 

Genco Shipping & Trading Limited

 

 

 

 

 

By:

/s/ John C. Wobensmith

 

 

Name: John C. Wobensmith

 

 

Title: President

 

 

 

 

Accepted and Agreed to:

 

I ACKNOWLEDGE THAT I HAVE CAREFULLY READ THE FOREGOING RELEASE AGREEMENT, THAT I
UNDERSTAND ALL OF ITS TERMS, AND THAT I AM ENTERING INTO IT VOLUNTARILY.  I
FURTHER ACKNOWLEDGE THAT I AM AWARE OF MY RIGHTS TO REVIEW AND CONSIDER THIS
RELEASE FOR 21 DAYS AND TO CONSULT WITH AN ATTORNEY ABOUT IT, AND STATE THAT
BEFORE SIGNING THIS AGREEMENT, I HAVE EXERCISED THESE RIGHTS TO THE FULL EXTENT
THAT I DESIRED.  I ALSO UNDERSTAND THAT I MAY REVOKE MY SIGNATURE WITHIN SEVEN
(7) DAYS AFTER SIGNING.

 

 

 

 

 

Peter C. Georgiopoulos

 

 

 

 

 

 

 

 

/s/ Peter C. Georgiopoulos

 

Date:

October 13, 2016

 

 

--------------------------------------------------------------------------------